Citation Nr: 0014139	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  99-00 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to an effective date earlier than May 1, 1997 for 
the grant of service connection and the assignment of a 20 
percent rating for a bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1957 to March 1959.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the RO which 
granted service connection and assigned a 20 percent rating 
for a bilateral hearing loss, effective on May 1, 1997.  



REMAND

In this case, the veteran contends that he should be assigned 
an effective date of October 11, 1988, the day the RO 
received his original claim of service connection.  

The law provides that the effective date of an award of 
compensation based on a claim reopened after final 
disallowance is the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 C.F.R. § 3.400, 
3.400(q)(1)(ii),(r) (1999).  

The veteran submitted his original claim of service 
connection for bilateral hearing loss in October 1988.  The 
RO denied the veteran's claim in March 1989.  Two months 
later, in May 1989, the veteran submitted a cover letter 
enclosing evidence in support of his claim consisting of a 
lay statement from a fellow serviceman and private audiograms 
from 1963 and 1977.  

In June 1989, the veteran was supposed to be informed that 
his service records were destroyed in a fire at the National 
Personnel Records Center in St. Louis in the 1970's.  It is 
unclear whether the veteran was provided with that 
information.  In July 1989 the RO sent the veteran a letter 
requesting dates and places of treatment for hearing loss in 
service.  The veteran did not complete and return the 
requested form to the RO.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  The heightened duty to assist the 
veteran in developing facts pertinent to his claim under the 
provisions of 38 U.S.C.A. § 5107(a) in a case where service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

In May 1997, the veteran sent a letter to a U.S. senator 
(dated May 1, 1997) asking for help regarding his claim of 
service connection for bilateral hearing loss.  The RO 
construed the letter to be a claim of service connection.  
The veteran was afforded a VA examination in July 1998.  

Thereafter, the RO granted service connection and assigned a 
20 percent evaluation, effective on May 1, 1997, the date on 
which the RO determined that the veteran had reopened his 
claim.  

The Board notes in connection with the current appeal that 
the RO has failed to directly address the question of whether 
there has been a claim of service connection pending since 
October 1988, as asserted by the veteran.  All appropriate 
development must be undertaken in this regard.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should take appropriate steps in 
order to fully review the veteran's claim 
for an earlier effective date to include 
addressing the veteran's assertions that 
compensation benefits should be paid from 
the date of filing of his original claim 
in 1988.  The RO in this regard should 
take the necessary action to fully 
address the question of whether the 
veteran has had a claim of service 
connection pending since that time.  The 
RO should undertake all indicated action 
to fully respond to the arguments 
presented in connection with the claim 
for an earlier effective date for the 
payment of VA compensation benefits.  If 
any action taken in this regard is 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
then should be afforded the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate handling, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




